t c memo united_states tax_court david j boyd petitioner v commissioner of internal revenue respondent docket no filed date david j boyd pro_se louis h hill for respondent memorandum opinion couvillion special_trial_judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the year and an addition_to_tax of dollar_figure under sec_6651 the issues for decision are whether petitioner is entitled to claim itemized_deductions on schedule a itemized_deductions for whether petitioner is entitled to deduct certain trade_or_business_expenses for on schedule c profit or loss from business in excess of amounts allowed by respondent and whether petitioner is liable for the addition_to_tax under sec_6651 for failing to file his federal_income_tax return for timely petitioner’s liability for additional self-employment_tax is a computational issue dependent on the court’s holding on the issues described some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioner's legal residence was cincinnati ohio petitioner was married during the year at issue petitioner is an attorney engaged in the practice of law in cincinnati he began his law practice as a sole_proprietorship in date he incorporated his practice in ohio under that state’s legal professional association statute however no valid corporate return was filed on behalf of petitioner’s professional_corporation for unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure petitioner mailed a form_1120 u s_corporation income_tax return to the internal_revenue_service on behalf of his professional_corporation for that return reflected no taxes due however the return was returned to petitioner as being incomplete no further attempt was made on behalf of the continued petitioner’s law practice involved litigation in which he regularly made court appearances throughout the state of ohio he had an american express card that he used exclusively for business purposes his law practice expenses such as meals hotel and entertainment_expenses were charged to the credit card petitioner was provided monthly statements and an annual summary of expenses charged to the card petitioner did not offer into evidence any american express statements or the annual summary petitioner and his wife owned two family vehicles petitioner used both of these vehicles in his law practice and incurred vehicle expenses going to court and keeping client appointments in different parts of ohio other vehicle expenses were incurred in commuting to his office and paying parking charges at trial petitioner claimed a total of dollar_figure in car and truck expenses which he derived by taking a reasonable proportionate share of his lease payments auto repairs oil changes tuneups tires and other vehicle expenses from his check records he also claimed dollar_figure in parking expenses continued professional_corporation to perfect the form_1120 for respondent has not raised as an issue that the law practice activity conducted by petitioner was an activity of the professional_corporation this case therefore is based upon petitioner’s activity in the practice of law rather than that of a professional_corporation petitioner did not keep a log in the use of his vehicles nor did he produce any other contemporaneous record of his car and truck expenses the business use of his vehicles or parking expenses petitioner also claimed expenses in taking clients out for meals he did not keep contemporaneously prepared records in connection with these expenses at trial he claimed dollar_figure for meals expenses which he determined using his annual_statement from american express as previously noted the credit card statement was not produced at trial petitioner’s claimed expenses also included expenses related to playing golf with clients he maintained a membership at the cincinnati athletic club for which he paid dues petitioner did not keep a record of these client entertainment_expenses petitioner had a professional relationship with a local union the united food and commercial workers union ufcw local incident to this relationship petitioner was allowed membership in the union in order to obtain favorable health_insurance_coverage for himself and his wife the union dues were dollar_figure per month which amounted to dollar_figure a year petitioner substantiated only dollar_figure of union dues paid to ufcw local during petitioner claimed as business_expenses charitable_contributions to various organizations that solicited him at his law office he stated that he made the contributions in my capacity as an attorney at trial petitioner claimed dollar_figure in such contributions but provided no documentation to support payment of such amount petitioner filed his federal_income_tax return original return with the internal_revenue_service on date as further explained below he later filed an amended_return petitioner claimed a filing_status of married_filing_separately to avoid collection activities against his wife petitioner’s wife filed separately for and claimed the standard_deduction nothing in the record indicates that petitioner was separated or living apart from his wife on his original return petitioner reported no wage income on line of form_1040 he reported trade_or_business income on line in the amount of dollar_figure he claimed the standard_deduction reported dollar_figure in self-employment_tax and claimed one-half of the self-employment_tax or dollar_figure as a deduction on the attached schedule c petitioner reported dollar_figure in gross_receipts and claimed dollar_figure in expenses from his law practice these schedule c expenses included dollar_figure in car and truck expenses dollar_figure in travel_expenses dollar_figure as the deductible portion of meals and entertainment_expenses and dollar_figure in other expenses the other expenses included dollar_figure for memberships dollar_figure for parking and dollar_figure for charitable_contributions petitioner filed an amended federal_income_tax return for on date on this amended_return petitioner reported dollar_figure in salary and wage income the amended_return included a schedule a on which petitioner claimed an itemized_deduction of dollar_figure for taxes and interest the amended_return does not include a schedule c nor does it include any forms w-2 wage and tax statement with respect to the dollar_figure reported as salary income on page of the amended_return line for schedule c trade_or_business income is blank yet line of the return for other taxes includes dollar_figure for self-employment taxes and on line adjustments to income a deduction of dollar_figure is claimed for one-half of the self-employment taxes there is no statement attached to the amended_return explaining the reasons for the amended_return and how in particular the amended_return related to the schedule c activity reported on petitioner’s original return petitioner’s testimony was not clear as to why he filed the amended_return the income reported on the amended_return appears to be the same income reported on schedule c although admittedly the numbers do not match in the notice_of_deficiency respondent disallowed petitioner’s itemized_deductions on the basis that such deductions relating to the trade_or_business activity of practicing law were properly reportable on schedule c rather than schedule a petitioner was allowed the standard_deduction under sec_63 instead of the claimed itemized_deductions petitioner’s schedule c expenses as reported on the original return were adjusted to allow dollar_figure for meals dollar_figure for car and truck expenses calculated by multiplying the standard mileage rate by big_number miles dollar_figure for travel_expenses dollar_figure for memberships and dollar_figure for parking respondent disallowed all of petitioner’s charitable_contributions the remainder of petitioner’s schedule c expenses was not adjusted respondent determined dollar_figure for self-employment_tax and allowed a corresponding deduction for one-half of that tax respondent also determined the addition_to_tax under sec_6651 deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deductions claimed rule a 503_us_79 the taxpayer is required to identify each deduction available and show that all requirements have been met 292_us_435 it is also the taxpayer’s responsibility to maintain records sufficient to enable the commissioner to determine the correct_tax liability sec_6001 sec_1_6001-1 income_tax regs 116_tc_438 the taxpayer must substantiate both the amount and purpose of claimed deductions higbee v commissioner supra moreover the burden_of_proof as to the deficiency has not shifted to respondent in this case the first issue is whether petitioner is entitled to claim itemized_deductions on schedule a respondent contends that petitioner is not entitled to itemize deductions because his wife who filed separately for prior to petitioner did not elect to itemize sec_63 respondent is sustained on this point under sec_63 itemization is only allowed when the taxpayer makes an election petitioner did not elect to itemize on his original individual return moreover a change_of election shall not be allowed unless the taxpayer’s spouse elects consistent treatment and consents in writing to the assessment of any deficiency arising from the change sec_63 sec_1_63-1 income_tax regs petitioner’s spouse did not elect to itemize deductions on her original return nor did she consent to itemization when petitioner amended his return therefore petitioner is not entitled to claim deductions on schedule a sec_7491 in certain instances places the burden_of_proof on respondent with respect to examination of returns commencing after date the examination of petitioner’s return may have commenced after date however for the burden to be placed on the commissioner the taxpayer must comply with the substantiation and record keeping requirements of the internal_revenue_code sec_7491 and b in addition sec_7491 requires that the taxpayer cooperate with reasonable requests by the commissioner for witnesses information documents meetings and interviews sec_7491 on this record the burden has not shifted to respondent under sec_7491 116_tc_438 any expenses related to the law practice must be claimed on schedule c the court rejects petitioner’s argument that sec_63 violates his due process and equal protection rights generally where no fundamental rights are threatened statutory classifications are valid if they bear a rational relation to a legitimate governmental purpose 461_us_540 particularly in the area of family taxation congress must be accorded wide latitude 697_f2d_46 2d cir affg in part and revg in part 77_tc_867 here no fundamental right of petitioner’s is at stake and petitioner has not overcome the strong presumption of constitutionality afforded tax legislation regan v taxation with representation supra pincite 56_tc_1379 affd per curiam 459_f2d_1045 2d cir 69_tc_505 further perfect equality or absolute logical consistency between persons subject_to the internal_revenue_code is not a constitutional sine qua non 550_f2d_1239 7th cir per curiam statutory difference in tax_rates for married couples and single individuals does not violate fifth_amendment due process petitioner’s constitutional argument is rejected the second issue for decision is whether petitioner is entitled to deduct certain expenses relating to his law practice on schedule c in excess of amounts allowed by respondent the expenses claimed included car and truck expenses meals travel and miscellaneous expenses for memberships parking and charitable_contributions sec_162 allows a deduction for ordinary and necessary expenses that are paid_or_incurred during the taxable_year in carrying on a trade of business sec_162 308_us_488 in the case of travel_expenses and certain other expenses such as entertainment gifts and expenses relating to the use of listed properties including passenger automobiles under sec_280f sec_274 imposes stringent substantiation requirements to document particularly the nature and amount of such expenses for such expenses substantiation of the amounts claimed by adequate_records or by other_sufficient_evidence corroborating the claimed because petitioner is not entitled to itemize deductions on schedule a he cannot claim union dues as a miscellaneous itemized_deduction sec_67 butler v commissioner tcmemo_1998_355 moreover the dues were not ordinary and necessary business_expenses petitioner a lawyer joined a food and commercial workers' union for the personal benefit of obtaining insurance the record contains no evidence of any benefit to the law practice of petitioner's union membership cf 339_f2d_620 union dues paid_by a construction company on behalf of an officer were deductible where evidence showed there was a substantial benefit to the corporation expenses is required sec_274 sec_1_274-5t temporary income_tax regs fed reg date to meet the adequate_records requirements of sec_274 a taxpayer shall maintain an account book diary log statement of expense trip sheets or similar record and documentary_evidence which in combination are sufficient to establish each element of an expenditure sec_1_274-5t temporary income_tax regs fed reg date the elements to be proven with respect to each traveling expense are the amount time place and business_purpose of the travel sec_1_274-5t temporary income_tax regs fed reg date these substantiation requirements are designed to encourage taxpayers to maintain records together with documentary_evidence substantiating each element of the expense sought to be deducted sec l 274-5t c l temporary income_tax regs fed reg date petitioner offered little or no evidence at trial with respect to his parking car and truck travel meals and entertainment_expenses that would satisfy the requirements of sec_274 and the regulations cited similarly no evidence of petitioner’s membership expenses was submitted while petitioner claimed to have offered more evidence to respondent’s agent during the audit that evidence was conspicuously lacking at trial particularly considering petitioner’s profession as a litigator to the extent petitioner used his vehicle to commute to and from work such expenses are considered nondeductible personal living_expenses 45_tc_217 affd 368_f2d_1007 2d cir sec_1_262-1 income_tax regs the parking car and truck travel meals entertainment and membership fee expenses were not properly substantiated under the cited legal standards petitioner therefore is not entitled to deductions in excess of amounts allowed by respondent sec_170 allows a deduction for charitable_contributions during the taxable_year if verified as provided in the regulations sec_170 ordinarily charitable_contributions are deducted on schedule a pursuant to sec_170 however an individual may be entitled to claim a payment to a charitable_organization as a trade_or_business expense on schedule c if no part of such payment is allowable under sec_170 sec_1_162-15 income_tax regs generally such a payment may be claimed as a deduction on schedule c to the extent that it bears a direct relationship to the taxpayer’s trade_or_business and is made with a reasonable expectation of a financial return commensurate with the amount of the payment cf sec_1_162-15 income_tax regs although petitioner did not substantiate his claimed charitable_contributions with written documentation the court is satisfied that petitioner did make some payments qualifying as deductible trade_or_business_expenses during therefore under the court's discretionary authority pursuant to 39_f2d_540 2d cir the court allows petitioner a deduction of dollar_figure as a trade_or_business expense on schedule c for the year at issue the final issue is whether petitioner is liable for the addition_to_tax under sec_6651 for failure_to_file a timely return for the year sec_6651 provides for an addition_to_tax if a tax_return is not filed timely unless the taxpayer establishes that the failure_to_file did not result from willful neglect and that the failure_to_file was due to reasonable_cause willful neglect has been construed to mean a conscious intentional failure or reckless indifference 469_us_241 reasonable_cause_generally requires a taxpayer to demonstrate that he or she exercised ordinary business care or prudence sec_301 c proced admin regs it is undisputed that petitioner’s original tax_return was not filed until date the due_date for filing that return was date petitioner did not present satisfactory evidence of due to the court’s conclusion that petitioner is properly a schedule c filer with respect to his law practice he is liable for additional self-employment_tax respondent is sustained on this issue and the adjustment will be reflected in the rule computation reasonable_cause or the lack of willful neglect for the late filing of his return respondent is sustained on this issue decision will be entered under rule
